Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06 March 2020, 27 May 2020, 03 June 2020, and 12 January 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Insertion unit in  claims 1, and 4-7.
Generation unit in claim 4
Execution unit in claim 6
Detection unit in claim 11, 13, 15, 17, and 18-19
Recognition unit in claim 13 and 15
Sound collection unit in claim 19 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 8, and 10 recites “audio stream of the content”, where there is insufficient antecedent basis for the term “… the content”. The recited term has no prior mention of itself within the claim set in independent form. One way to overcome this rejection is to change the initial mention of the term within claim set from “… the content” to either “… a content” or “… content”. The initial mentions of the recited term are present in claim 1 (line 3) and claim 10 (line 4).
Claims 3-7 and 8 are rejected due to their dependency of claim 1.
Claims 11 (line 4) and 20 (line 5) recites “the content”. There is insufficient antecedent basis for this term as it has no prior mention of itself within the claim set in independent form. One way to overcome this rejection is to change the initial mention of the term within independent claims 11 (line 4) and 20 (line 5) from “the content” to either “a content” or “content”.
Claims 12-13 and 16-18
Claims 14 (lines 3-4) and 15 (lines 3-4 and 6) recites “the voice recognition process”. There is insufficient antecedent basis for this term as it has no prior mention of itself within the claim set in independent form. One way to overcome this rejection is to change the initial mention of the term within claims 14 (lines 3-4) from “the voice recognition process” to “a voice recognition process”.
Claim 19 (lines 3-4) recites “the content output”. There is insufficient antecedent basis for this term as it has no prior mention of itself within the claim set in independent form. One way to overcome this rejection is to change the initial mention of the term within claims 19 (lines 3-4) from “the content output” to “a content output”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8, and 10-20 are rejected under 35 U.S.C. 101 because the claimed inventions as a whole, considering all claim elements both individually and in combination, do no amount to significantly more than an abstract idea.
The independent claims 1 and 10 are directed to the abstract idea of: 
“An information processing apparatus comprising: an insertion unit that inserts a token into an audio stream of the content, the token being related to use of a voice AI assistance service in coordination with content.”
	The claimed limitation of inserting token into an audio stream of the content, under broadest reasonable interpretation, as drafted, covers a human performing manual/ vocal activity. It is not specified within the claim what the term “token” represent. Therefore, a person would be able to insert a specific sound into a stream of audio while it is playing as a form of token. For example, token can be 
	The judicial exception is not integrated into a practical application. In particular, claim 1 and 10 recites an additional element “information processing apparatus”, “insertion unit”, and “Voice AI assistance service”. The additional element mentions such as “information processing apparatus” and “insertion unit” amounts to no more than a mere generic computer component. For example, the information processing apparatus as the term implies is a basic processing apparatus that can be seen to be used in claim 1 and 10 for inserting token, which as earlier mentioned in the rejection can be performed by a human. Therefore, it amounts to no more than mere generic computer element performing activity which can be performed by human. The additional element, “insertion unit” (claim 1), is something that only covers token being inserted which is a generic function of inserting data that can be performed by a person as explained above in the rejection. Lastly, the additional element, “Voice AI assistance service” (claim 1 and 10), is also recited in a very high level of generality and do not add meaningful limits to the abstract idea that are being performed. Voice AI assistance service is not being claimed but rather it is used to associate the token being inserted; thus, making it a generic element. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The dependent claim 2, is directed towards the abstract idea of token including token for prohibiting or permitting voice recognition of audio stream. The limitation of token being prohibition token or permission token can be configured by human through inserting specific sound/ noise listed by the AI assistance service that relates to prohibiting or permitting the voice recognition. Furthermore, a 
 	The dependent claim 3, is directed towards the abstract idea of token including parameter delivered to the voice AI assistance service. This limitation is only specifying that parameter is included in the token. Under broadest reasonable interpretation, parameter can be anything as it is not specified what parameter are being used. For example, parameter can be specific sound or speech being inserted to the audio stream as rules and then being sent by a human to the AI assistance service. The element of voice AI assistance service is claimed here as an extra solution activity of transmitting information and only claimed to be receiving the data with no further integration.
	The dependent claim 4, is directed towards the abstract idea of generating token and inserting the generated token to the audio stream. Generation of token can be as simple as a specific sound made a human as token, and insertion of token can be simply making that specific sound while the audio stream is playing to insert it in the audio. The additional elements, generation unit and insertion unit, are generic component as they are performing a task that can be done by human as explained above.
	The dependent claim 5, is directed towards the abstract idea of inserting token that functions as a watermark for the audio stream. The token can be inserted similar to how explained above using specific sounds, but that sound can now be used as watermark. For example, sound being inserted as token can be a uniquely uttered word/ speech which include something unique such as, user’s name or user ID, which can be used as watermark the audio stream to specific person. The distribution mentioned is not specified how and by what means it is performed. Therefore, a human would also be 
	The dependent claim 8, is directed towards the abstract idea of detecting the inserted token. The detection of token is something that can be performed by a human by listening to the audio for specific sound/ noise used as token during the token insertion process.
The judicial exception is not integrated into a practical application. In particular, claims 2-5 and 8 recites an additional element, “information processing apparatus”. This additional element is present within the preamble of the claims 2-5 and 8 and is shown to be performing claimed limitation of each of the claims. As seen in the explanation above for dependent claims 2-5 and 8, it is clear that the activities being performed are something that can be performed by a human. Therefore, the additional element, information processing apparatus, can be seen as cited in generic form for doing processes that can be performed by human.	
The dependent claims 2-5 and 8 do not impose the judicial exception being integrated into a practical application and further fails to includes additional elements that are sufficient to amount to significantly more than the judicial exception. 
	The independent claim 11 and 20, is directed to the abstract idea of:
“An information processing apparatus comprising: a detection unit that detects, from an audio stream of content, a token related to use of a voice AI assistance service in coordination with the content.”
	The claimed limitation of detecting token related to use of a voice AI assistance service, under broadest reasonable interpretation, can be performed by a human mentally. The term “token” cited in the claim is not specified as to what it represent. Therefore, token related to use of Voice AI assistance 
	The judicial exception is not integrated into a practical application. In particular, claim 11 and 20 recites additional elements “information processing apparatus”, “detection unit”, and “Voice AI assistance service”. The additional element mentions such as “information processing apparatus” and “detection unit” amounts to no more than a mere generic computer component. For example, the information processing apparatus as the term implies is a basic processing apparatus that can be seen to be used in claims 11 and 20 for detecting token which as mentioned earlier in the rejection can be performed by a human. Therefore, it amounts to no more than mere generic computer element. The additional element, “detection unit” (claim 11), is something that only covers token being detected which is a generic function of detecting data that can be performed by a person as explained above in the rejection by simple mental activity. Lastly, the additional element, “Voice AI assistance service” (claim 11 and 20), is also recited in a very high level of generality and do not add meaningful limits to the abstract idea that are being performed. Voice AI assistance service is not being claimed but rather it is used to associate the token being detected; thus, making it a generic element. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The dependent claim 12, is directed towards the abstract idea of token including a token for prohibiting voice recognition. The limitation of token being prohibition token can be configured by human through detecting specific sound/ noise listed by the AI assistance service that relates to prohibiting the voice recognition process. Furthermore, a human can also configure the specific sound for the AI assistance service to have prohibiting functionality and detect those sound mentally by listening to the audio. The element of AI assistance service is still present in generic form as it mentioned to be used to execute voice recognition which is something that can be performed by human 
	The dependent claim 13, is directed towards the abstract idea of executing voice recognition and invalidating the voice recognition in case the token detected from the audio stream. Similar to what is mentioned for claim 12, the voice recognition process is something that can be processed by a human mentally. Furthermore, invalidation of voice recognition depending on the token detected is also something that can be perform by human mentally. For example, if a token/ specific sound is detected in the audio stream, a person would be able to detect it by listening to the audio and can refrain from using the voice recognition results found in further processing of the audio stream. The additional elements, “voice recognition unit” and “detection unit”, are present in the claim. Both of the additional elements are present in a generic form since the processes performed by both units can be performed by a human as seen in the explanation above; thus, adding no meaningful limits to the abstract idea that are being performed.
	The dependent claim 14, is directed towards the abstract idea of token include a token for permitting voice recognition. The limitation of token being permitting token can be configured by human through detecting specific sound/ noise listed by the AI assistance service that relates to permitting the voice recognition process. Furthermore, a human can also configure the specific sound for the AI assistance service to have permitting functionality and then mentally detecting those sound while listening to the audio stream. The element of AI assistance service is still present in generic form as it mentioned to be used to execute voice recognition which is something that can be performed by human mentally. For example, voice recognition processing can be as simple as listening to audio/ speech and putting to text, or it can be simply recognizing the user tone or mood by listening to audio received, both of which can also be performed by human.
The dependent claim 15, is directed towards the abstract idea of performing voice recognition on audio stream and delivering the result of the voice recognition to subsequent process in case a token in detected. Similar to what is mentioned for claim 12, the voice recognition process is something that can be processed by a human mentally. Furthermore, sending the result obtained from voice recognition to some other process if token is detected is also something that can be done by human. For example, if a token/ specific sound is detected in the audio stream, a person would be able to detect it by listening to the audio and can send the voice recognition results to subsequent process for further processing of the audio stream. The additional elements, “voice recognition unit” and “detection unit”, are present in the claim. Both of the additional elements are present in a generic form since the processes performed by both units can be performed by a human as seen in the explanation above; thus, adding no meaningful limits to the abstract idea that are being performed.
	The dependent claim 16, is directed towards the abstract idea of specifying that token include parameter that are being delivered to the voice AI assistance service. This limitation is only specifying that parameter is included in the token. Parameter can be anything as it is not specified what parameter are being used. For example, parameter can be specific sound or speech being inserted to the audio stream and then being sent by a human to the AI assistance service. The element of voice AI assistance service is claimed as an extra solution activity of transmitting information and only claimed to be receiving the data with no further integration.
	The dependent claim 17, is directed to the abstract idea of delivering the parameter to the subsequent process in case they are detected in the audio stream. The limitation of delivering and detecting parameter is something that can be performed by human. For example, a human would be able to listen to the audio stream and mentally analyze for specific tone or sound as parameters. If specific tone and sound are present within the audio, a person can send those tone or sound to subsequent process. The additional element, “detection unit”, is present in the claim and it is claimed to 
	The dependent claim 18, is directed towards the abstract idea of detecting token inserted in the audio stream in case a wake word is spoken in the audio. Detecting token inserted as explained for claim 11 above is something that can be human mentally. Furthermore, detecting wake word can also be performed by human mentally. For example, well known voice AI assistance service such as Amazon’s Alexa has a wake word “Alexa”. A person would be able to detect the wake word “Alexa” by simply listening to the audio and mentally checking if “Alexa” is uttered within the audio stream. If the wake word is detected the token detection can be performed on the audio stream by human as explained in claim 11 rejection above. The additional elements, “detection unit” and “voice AI assistance service”, is present in a generic form within the claim. Detection unit is present in the claim and it is claimed to be performing token and wake word detection. Both of these activities can be performed by human as explained above. As for voice AI assistance service, it is not being claimed but rather it is used to associate the wake word. Therefore, it is also recited in a very high level of generality and do not add meaningful limits to the abstract idea that are being performed.
	The dependent claim 19, is directed towards the abstract idea of collecting voice from an information processing system and detecting token inserted in the collected voice. The limitation of collecting sound can be performed by human by simply listening to the audio and mentally storing it to memory. As for detecting token, similar process can be performed by human as explained for claim 11, where a person would be able to mentally detect specific sound/noise inserted as token within the collected audio. Both of the additional elements, “sound collection unit” and “detection unit”, are present in a generic form since the processes performed by both units can be performed by a human as seen in the explanation above; thus, adding no meaningful limits to the abstract idea that are being 
	The judicial exception is not integrated into a practical application. In particular, claim 12-19 recites an additional element, “information processing apparatus”. This additional element is present within the preamble of the claims 12-19 and is shown to be performing claimed limitation of each of the claims. As seen in the explanation above for dependent claims 12-19, it is clear that the activities being performed are something that can be performed by a human. Therefore, the additional element, information processing apparatus, can be seen as cited in generic form for doing processes that can be performed by human. 
The dependent claims 12-19 do not impose the judicial exception being integrated into a practical application and further fails to includes additional elements that are sufficient to amount to significantly more than the judicial exception.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyasaka (Document ID: US-20150294666-A1).
Regarding claim 1 and 10, Miyasaka teaches an information processing apparatus (abstract) comprising: an insertion unit that inserts a token into an audio stream of the content the token being related to use of a voice AI assistance service in coordination with content (Paragraph 0042, show a watermark signal being inserted to speech. Here watermark signal can be considered as a token that is being inserted by “Insert watermark” unit shown in Fig. 11A; also see Paragraph 0010 and 0040 for voice AI assistance service). 
As seen in the claim set, claims 1 and 10 cover similar scope of invention. However, claim 1 is an apparatus claim while claim 10 is a method claim. Both are related as apparatus and method of using, with each claimed element’s function corresponding to the claimed method step. Therefore, claim 10 is rejected under same rationale as applied above to apparatus claim 1.
Regarding claim 2, Miyasaka teaches the information processing apparatus according to claim 1, wherein the token includes a token for prohibiting or permitting a voice recognition process of the audio stream of the content executed by the voice AI assistance service (Paragraph 0042, lines 8-12, shows speech recognition process not being performed if a watermark (token) is detected in the speech received; thus, fulfilling the claim limitation of prohibiting a voice recognition processes).
Regarding claim 8, Miyasaka teaches the information processing apparatus according to claim 2, wherein a side that detects the token inserted into the audio stream of the content is notified of the token in advance (Paragraph 0040 and 0042, mentions of watermark (token) detection being performed on the speech signal received by microphone).
Claims 11-12, 14-15, 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garcia (Document ID: US-20180350356-A1).
Regarding claim 11, Garcia teaches an information processing apparatus (abstract and Fig. 1) comprising: a detection unit that detects, from an audio stream of content, a token related to use of a voice AI assistance service in coordination with the content (Paragraph 0026, lines 1-6, shows watermark identifiers used to detect watermark in the audio signal received; also see Paragraph 0048 and Fig 1 for voice AI assistance service)
As seen in the claim set, claims 11 and 20 cover similar scope of invention. However, claim 11 is an apparatus claim while claim 20 is a method claim. Both are related as apparatus and method of using, with each claimed element’s function corresponding to the claimed method step. Therefore, claim 20 is rejected under same rationale as applied above to apparatus claim 11.
Regarding claim 12, Garcia teaches the information processing apparatus according to claim 11, wherein the token includes a token for prohibiting a voice recognition process of the audio stream of the content executed by the voice AI assistance service.  (Paragraph 0006 mentions of watermark rule which may decide whether to perform speech recognition; also see Paragraph 0048 and fig 1 for voice AI assistance service)
Regarding claim 14, Garcia teaches the information processing apparatus according to claim 11, wherein the token includes a token for permitting the voice recognition process of the audio stream executed by the voice AI assistance service. (Paragraph 0006 mention of watermark rule which may decide whether to perform speech recognition; Also see Paragraph 0048 and fig 1 for voice AI assistance service.)
Regarding claim 15, Garcia teaches the information processing apparatus according to claim 14, further comprising: 
a voice recognition unit that executes the voice recognition process of the audio stream of the content (Fig 1, reference character 172 and 166 shows speech recognition unit which is further explained in paragraph 0048.), wherein 
the detection unit (Fig 1; Paragraph 0005, lines 14-21 and Paragraph 0020, lines 9-14, mention of computing device 104 and 102 used to detect audio watermark which can be considered as the detection unit) delivers a voice recognition result obtained in the voice recognition process (As seen in Fig 1, to a subsequent process in a case where the token notified in advance is detected from the audio stream of the content (Paragraph 0048 explains the subsequent process where relevant transcription found from the voice recognizer is sent to a search engine and the final result of the process is outputted as audio, Fig. 1, reference character 190).
	Regarding claim 16, Garcia teaches the information processing apparatus according to claim 11, wherein the token includes a parameter delivered to the voice AI assistance service (Paragraph 0005, lines 17-21 and Paragraph 0007, shows watermark (token) consisting of rules being presented to a system similar to that of voice AI assistance service (Fig. 1 and Paragraph 0048). Here, the watermark (token) consisting of rules can be considered as parameter being delivered). 
	Regarding claim 17, Garcia teaches the information processing apparatus according to claim 16, wherein the detection unit (Fig 1, Paragraph 0005 (lines 14-21), Paragraph 0020 (lines 9-14) mention of computing device 104 and 102 which can be considered as the detection unit since they are used for detecting watermarking present in the audio signal.) delivers the parameter to the subsequent process in a case where the parameter is detected from the audio stream of the content (Fig 1 and Paragraph 0026, lines 1-6, shows watermark identifiers used to detect watermark in the audio signal received. As seen in Paragraphs 0027 -0029, the audio watermarks, reference characters 134 and 138, found is sent to subsequent process of “audio watermark comparer” 
	Regarding claim 18, Garcia teaches the information processing apparatus according to claim 17, wherein the detection unit detects the token inserted into the audio stream of the content in a case where a viewer viewing the content speaks a wake word of the voice AI assistance service. (Fig 1, Paragraph 0004-0005, shows the “hotword” detection before processing the watermark detection. As seen in the examples provided in the referenced Paragraphs the term “hotword” can be equated to wake word. Fig 1, Paragraph 0005 (lines 14-21), and Paragraph 0020 (lines 9-14) mention of computing device 104 and 102 which can be considered as the detection unit.)
	Regarding claim 19, Garcia teaches the information processing apparatus according to claim 11, further comprising: 
a sound collection unit that collects voice of the content output from another information processing apparatus (Fig 1 and Paragraph 0024 mentions of audio subsystem 120 which collect the audio being inputted and consist of microphone used initially to receive and process the audio) that reproduces the content distributed through broadcasting or through communication (Paragraph 0005, lines 9-20 and Paragraph 0020, lines 1-7, here it can be seen that audio can be received from another information processing apparatus such as Television which performs broadcasting of the audio as well), 
wherein the detection unit detects the token inserted as an audio watermark into an audio stream of the voice of the content collected by the sound collection unit. (Paragraph 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (Document ID: US-20150294666-A1) in view of Garcia (Document ID: US-20180350356-A1),
Regarding claim 3, Miyasaka teaches the information processing apparatus according to claim 1. However, fails to specifically mention “the token includes a parameter delivered to the voice AI assistance service”.
Garcia does teach the watermark consisting of rules (Paragraph 0005, lines 17-21 and Paragraph 0007) being presented to a system similar to that of voice AI assistance service (voice AI assistance service is commonly known to be used to receive voice commands from user and complete the task instructed. This sort of voice command and task implementation is seen Paragraph 0048 and fig 1 which include the watermark identification system that checks the mentioned watermark rules). Since it is not specified what parameter are being delivered, the watermark (token) consisting of rules can be, under .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (Document ID: US-20150294666-A1) in view of Garcia (Document ID: US-20180350356-A1) in view of Vestergaard (Document ID: US-20110258705-A1).
Regarding claim 9, Miyasaka in view of Garcia teaches the information processing apparatus according to claim 3 wherein watermark (token) consisting of rule (parameter) is encoded data (Garcia Paragraph 0007). However, fails to specifically mention the rule (parameter) is encrypted.
Vestergaard does teach watermark data being in encrypted form (Paragraph 0003, lines 7-10 and Paragraph 0025). Since it is mentioned that the Watermark data is generally encrypted, it is obvious to have watermark (token) consisting of rule (parameter) in encrypted form in the audio stream. Vestergaard is considered analogous art to the claimed invention because it is also aimed toward watermark embedding and detection done on the audio stream (Fig 2 and 6). Therefore, it would have been obvious to one ordinary skilled in the art to use watermark (token) as taught by Miyasaka in view of Garcia with rule (parameter) included in watermark being in encrypted form as taught by Vestergaard. Furthermore, one of ordinary skill in the art would have recognized that result of the .
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (Document ID: US-20150294666-A1) in view of Phielipp (Document ID: US-20160358614-A11).
Regarding claim 4, Miyasaka teaches the information processing apparatus according to claim 1. However, fails to teach: 
“a generation unit that generates the token, wherein the insertion unit inserts the token generated by the generation unit into an audio stream of content to be distributed.”
	Phielipp does teach the claimed limitation of “a generation unit that generates the token, wherein the insertion unit inserts the token generated by the generation unit into an audio stream of content to be distributed”. As seen in Phielipp (Fig. 2, reference character 208 and 210, and Paragraph 0035), watermark (token) is generated using the “watermark generation logic 208” which can be considered generation unit. In addition, generated watermark (token) insertion/ embedding is also performed on the audio using “embedded logic 210” which can be considered the insertion unit. Phielipp is considered analogous art to the claimed invention because it is also aimed toward same field of watermark embedding and detection done on the audio stream (Fig 2). Therefore, it would have been obvious to one ordinary skilled in the art to have watermark insertion as taught by Miyasaka with inclusion of watermark (token) generation unit as taught by Phielipp to increase awareness of voice assistant service by using watermark to avoid self-hearing (Paragraph 0001-0002, and 0010).  
	Regarding claim 5, Miyasaka in view of Phielipp teaches the information processing apparatus according to claim 4, the insertion unit inserts, as an audio watermark, the token into the audio stream of the content to be distributed through broadcasting or through communication (Miyasaka, Watermark insertion is shown in Paragraph 0042. It is also mentioned that watermark is inserted into speech received by TV which cover the claim limitation of token being inserted into an audio steam distributed 
	Regarding claim 6, Miyasaka teaches the information processing apparatus according to claim 1, and the claimed limitation of, “wherein the insertion unit inserts the token into an audio stream of content to be reproduced” (Paragraph 0042 and Fig 11A, it can be seen that the watermark (token) is being inserted into the audio stream produced by the TV to reproduce an audio at loudspeaker 801). However, Miyasaka fails to teach:
“an execution unit that executes an application having a function of generating the token, the token being generated by the application in execution.”
	Phielipp teaches the claimed limitation of, “an execution unit that executes an application having a function of generating the token” (Fig 2, reference character 208; paragraph 0035). Here, it can be seen that the watermark (token) is generated using the “watermark generation logic 208” which can be considered as the “execution unit” since it is used to generate the watermark (token). Phielipp is considered analogous art to the claimed invention because it is also aimed toward same field of watermark embedding and detection done on the audio stream (Fig 2). Therefore, it would have been obvious to one ordinary skilled in the art to have watermark insertion as taught by Miyasaka with inclusion of watermark (token) generation unit as taught by Phielipp to increase awareness of voice assistant service by using watermark to avoid self-hearing (Paragraph 0001-0002, and 0010).  
	Regarding claim 7, Miyasaka in view of Phielipp teaches, “the information processing apparatus according to claim 6, wherein the insertion unit inserts, as an audio watermark, the token into the audio stream of the content distributed through broadcasting or through communication”, (Miyasaka, Paragraph 0042 and Fig 11A, it can be seen that the watermark (token) is being inserted into the audio stream produced by the TV which covers the claim limitation of distribution by broadcasting). Miyasaka fails to teach the claimed limitation of, “the token being generated by the application distributed through broadcasting or through communication”. Phielipp does teaches this claimed limitation as seen in Fig. 2, reference character 208, the watermark (token) is generated using the “watermark generation logic 208”. Furthermore, Fig 2 illustrates the dialogue device/ system 200 as shown in paragraph 0025; example of this dialogue device/ system is provided in Paragraph 0001 which include smart watch, phone, Amazon echo, etc. These examples of applications fall under broadcasting as well as communication apparatus. Thus, fulfilling the claimed limitation of watermark (token) generation being done by application distributed through broadcasting or through communication. Therefore, it would have been obvious to one ordinary skilled in the art to have watermark insertion as taught by Miyasaka with inclusion of watermark (token) generation unit as taught by Phielipp to increase awareness of voice assistant service by using watermark to avoid self-hearing (Paragraph 0001-0002, and 0010).  
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (Document ID: US-20180350356-A1) in view of Kakino (Document ID: JP-2010164992-A).
 	Regarding claim 13, Garcia teaches the information processing apparatus according to claim 12 along with the voice recognition unit (Fig 1, reference character 172 and 166 shows speech recognition unit) and detection unit (Fig 1; Paragraph 0005, lines 14-21; and Paragraph 0020, lines 9-14, mention of computing device 104 and 102 which under broadest reasonable interpretation can be considered as the detection unit since they are being used for detecting things like watermark and hotword present in the audio signal). However, Garcia fails to specifically teach:
“wherein the detection unit invalidates a voice recognition result obtained in the voice recognition process in a case where the token notified in advance is detected from the audio stream of the content.”
Kakino does teach the claimed limitation of, “wherein the detection unit invalidates a voice recognition result obtained in the voice recognition process in a case where the token notified in advance is detected from the audio stream of the content”. As seen in Page 4, Kakino instead of performing speech recognition only when necessary depending on 
Conclusion
The analogous prior art made of record and not relied upon is considered to applicant’s disclosure.
Srinivasan (Document ID: US 20160295279 A1) teaches watermark extraction from audio signal for devices such as Television.
Rhoads (Document ID: US 20030128861 A1) teaches watermark embedding and detection.
Bhimanaik (Document ID: US 10079024 B1) teaches watermark detection for Voice base authentication system.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL P. KARELIA whose telephone number is (571)272-4377. The examiner can normally be reached Monday-Friday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL PIYUSHKUMAR KARELIA/Examiner, Art Unit 2659                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659